POLLOCK, J.
(Epitomized Opinion)
The Building Co. was, at the time of the commencement of the suit, in possession of a parcel of land in the city of Youngstown, upon which it had constructed a large building. Although there was some confusion as to the exact boundaries of the lot, it appeared that since 1802 it had been openly and notoriously used by the Building Có., and that for a great part of that time some sort of railing had been constructed about the entire tract to which the Company now claims title. The City claims its right, under the Code, to remove the railing maintained there at the present time, on the grouuu mat it is a nuisance. Judgment for City in lower court. Held by the Court of Appeals in reversing the judgment:
1. A City cannot enter upon the property of another and remove the private structures, thereon, acting merely upon the weakness of the occupying claimant’s title.
2. The proper remedy to prevent a municipality from interfering with private property rights is by injunction.